In a proceeding, in effect, pursuant to section 608 of the Insurance Law for permission to file a late claim with the Motor Vehicle Accident Indemnification Corporation, the appeal is from an order of the Supreme Court, Kings County, dated April 4, 1975, which, inter alia, granted the application. Order reversed, on the law, without costs or disbursements, and proceeding dismissed. No findings of fact were presented for review. The facts set forth in the petition would warrant granting leave to file a late claim under the 1974 amendment to section 608 of the Insurance Law (L 1974, ch 488, § 1), based upon the receipt of incorrect and misleading information from the Department of Motor Vehicles, were it not for the fact that the Legislature, in amending the statute, chose to leave untouched the provision which limits the time during which such relief may be sought to one year after the accrual of the claim (see Matter of Walker v MVAIC, 41 AD2d 527, affd 33 NY2d 781; Matter of Erhardt v MVAIC, 53 AD2d 692). Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.